DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 43-44 and 46-47 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 43-44 and 46-47, the Applicant’s remarks failed to indicate where in the Specification support for the new claims can be found. The Examiner was able to determine support regarding “updating the weight” and “updating a parameter M, and a parameter V” from paragraphs [0066] and [0072], but the Examiner was unable to determine where within the Specification the variables M and V are defined so the scope of their representation and affect on the claim could be understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 25, 28-32, 36, 39-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Procter et al. (US Pub. No. 2019/0080233), hereinafter referred to as Procter, in view of Cardinaux et al. (US  Pub. No. 2018/0253401), hereinafter referred to as Cardinaux.
Referring to claims 1 and 31, Procter discloses a processing system (fig. 3), comprising: a first chip (nodes (e.g., central processing units, [0016] ; a chip implementing at least one node, [0090]) including one or more first processors (NODE 72, Layers 1-3, fig. 3; Layer one 64 processes, [0031]; scheduler 88 may be a part of the nodes 72, 86; [0029]); and a second chip (nodes (e.g., central processing units, [0016] ; a chip implementing at least one node, [0090]) including one or more second processors (NODE 86, Layers 1-3, fig. 3), wherein, for a weight (parameters (e.g., bias or weight), [0020]) of a neural network to be updated (trainable parameter within a neural network...gradients of the weights...gradients of the biases...updated, [0017]), the one or more second processors execute a backward operation of the neural network (neural network 60 including two nodes 72, 86 and a scheduler 88, [0029]; During backward propagation (i.e., in a direction from right to left along the arrows) the gradient of the layer parameters with respect to the loss function may be determined, starting with the rightmost layer, which is layer three 68, and passing toward layer one 64 through layer two 66; [0033]) and calculate a gradient of the weight, the calculated gradient is transferred to the one or more first processors (During backward propagation (i.e., in a direction from right to left along the arrows) the gradient of the layer parameters with respect to the loss function may be determined, starting with the rightmost layer, which is layer three 68, and passing toward layer one 64 through layer two 66; [0033]), and the one or more first processors update the weight based on the calculated gradient (gradients of the weights may need to be updated based upon an average of the gradients and/or exchanged between the different nodes, and the gradients of the biases may need to be updated based upon an average of the gradients biases and used to calculate the new bias...averaging the gradients of parameters of that particular neuron across the layer 36, averaging those gradients, and adjusting the parameters based upon the average gradient.; [0017]), and wherein the one or more first processors transfer the updated weight to the second chip (gradients of the weights may need to be updated based upon an average of the gradients and/or exchanged between the different nodes; [0017]).
Procter does not appear to explicitly disclose the one or more second processors do not update the weight of the neural network based on the calculated gradient.
However, Cardinaux discloses the one or more second processors do not update the weight of the neural network based on the calculated gradient (the circuitry may be configured to update, in each iteration of K-means, the value vector and the index matrix based on a full-precision weight matrix , [0024]; the circuitry may be configured to update full precision weights based on gradients, [0027]; the value vector v is fixed to specific values set by the user...initialization is replaced by an assignment of each weight to its closest value and step 302a of the backward pass is omitted, [0043-0044]).
Procter and Cardinaux are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Procter and Cardinaux before him or her, to modify the neural network training of Procter to include the fixed values of Cardinaux because the fixed vector feature would provide the user control.
The suggestion/motivation for doing so would have been to impose user defined constraints (Cardinaux: [0058]).
Therefore, it would have been obvious to combine Procter and Cardinaux to obtain the invention as specified in the instant claim.

As to claims 21 and 32, Procter discloses the one or more second processors further execute a forward operation of the neural network (forward propagation, [0031]).

As to claims 25 and 36, Procter discloses the first chip and the second chip are separate (nodes (e.g., central processing units, [0016]; a chip implementing at least one node, [0090]).

As to claims 28 and 39, Procter discloses the one or more first processors are synchronized with the one or more second processors (during backward propagation the nodes may determine gradients of the parameters values, and then the nodes may be synchronized with each other so that the parameters synchronize through averaged gradients of the parameter values; [0050]).

As to claims 29 and 40, Procter discloses the backward operation and the updating of the weight are performed in parallel (parameters (e.g., bias or weight), [0020]; parameters in the network are adjusted according to the computed gradient. The biases are also adjusted during backward propagation; [0021]).

As to claims 30 and 41, Procter discloses the gradient is not transferred to an external memory (NOTE: the “an external memory” limitation exist only in the negative, and therefore limitation is given no weight because the embodiment equates to an architecture without “an external memory”; Procter teaches the claim in that Procter teaches the transfer of gradients with no mention of external memory transfers).

As to claims 42 and 45, Procter discloses wherein a design of the one or more first processors is different from a design of the one or more second processors (processing element...on chip, [0080]; processing element(s) may include...processor(s) that are heterogeneous or asymmetric to processor a first processor 1070, [0085]; a chip implementing at least one node, [0090]).


Claims 43-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Procter in view of Cardinaux, as applied to claims 1, 21, 25, 28-32, 36, 39-42, and 45 above, further in view of Ozcan et al. (US Pub. No. 2021/0043331), hereinafter referred to as Ozcan.
As to claims 43 and 46, Procter discloses the one or more first processors update the weight of the neural network (gradients of the weights may need to be updated based upon an average of the gradients and/or exchanged between the different nodes; [0017]).
Procter does not appear to explicitly disclose the update in accordance with an adaptive moment estimation method by updating a parameter M, and a parameter V, and the one or more second processors do not update the parameter M and the parameter V based on the calculated gradient.
However, Cardinaux discloses updating a parameter M, and a parameter V (the soft values W are updated by gradient descent. At 302, v and I are updated by performing a default number of one iteration of K-means on the updated W. At 302a, the value vector v is updated by computing the mean of all weights in W that belong to one of the K classes. At 302b, the index matrix I is updated by assigning weights in W to a closest value in v, [0040]; NOTE: variables “v” and “I” equated to V and M), and one or more second processors do not update the parameter M and the parameter V based on the calculated gradient (the circuitry may be configured to update, in each iteration of K-means, the value vector and the index matrix based on a full-precision weight matrix , [0024]; the circuitry may be configured to update full precision weights based on gradients, [0027]; the value vector v is fixed to specific values set by the user...initialization is replaced by an assignment of each weight to its closest value and step 302a of the backward pass is omitted, [0043-0044]).
Furthermore, Ozcan discloses an adaptive moment estimation method ([0078]).
Procter, Cardinaux, and Ozcan are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Procter, Cardinaux, and Ozcan before him or her, to modify the neural network training of Procter to include the fixed values of Cardinaux because the fixed vector feature would provide the user control, and implement the ADAM of Ozcan because ADAM is a known optimization method which has good effects and fast convergence rates.
The suggestion/motivation for doing so would have been to impose user defined constraints (Cardinaux: [0058]) and  the simple substitution of one known element for another to obtain predictable results (see MPEP 2143.I.B).
Therefore, it would have been obvious to combine Procter, Cardinaux, and Ozcan to obtain the invention as specified in the instant claim.

As to claims 44 and 47, the combination of Procter, Cardinaux, and Ozcan discloses the one or more first processors do not transfer the updated parameter M and the updated parameter V to the second chip (Cardinaux: the circuitry may be configured to update full precision weights based on gradients, [0027]; the value vector v is fixed to specific values set by the user...initialization is replaced by an assignment of each weight to its closest value and step 302a of the backward pass is omitted, [0043-0044]). The suggestion/motivation to combine remains as indicated above.
Claims 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Procter in view of Cardinaux, as applied to claims 1, 21, 25, 28-32, 36, 39-42, and 45 above, further in view of Guo et al. (US Pub. No. 2020/0293866), hereinafter referred to as Guo.
As to claims 26 and 37, while Procter discloses wherein the one or more second processors communicate with an external memory (shared memory, [0061]), Procter in view of Cardinaux does not appear to explicitly disclose the one or more second processors communicate with the external via the one or more first processors.
However, Guo teaches a neural network architecture in which neural network processor unit communications with the external memory is processed through the neural network scheduler (fig. 1; execution of the neural network model progresses to a next layer, weights for the next layer can be retrieved from an external storage (e.g., a DRAM) on the host 102 or another external storage; [0037]).
Procter, Cardinaux, and Guo are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Procter, Cardinaux, and Guo before him or her, to modify the neural network training of Procter to include the external storage architecture of Guo because external storage would provide extended storage and a reduced IC resource footprint.
The suggestion/motivation for doing so would have been the known advantages of extend storage and reduced IC resource and manufacturing requirements.
Therefore, it would have been obvious to combine Procter, Cardinaux, and Guo to obtain the invention as specified in the instant claim.

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Procter in view of Cardinaux, as applied to claims 1, 21, 25, 28-32, 36, 39-42, and 45 above, further in view of Morozov et al. (US Pub. No. 2018/0181829), hereinafter referred to as Morozov.
As to claim 27 and 38, Procter does not appear to explicitly disclose the one or more second processors are single instruction multiple data type processors.
However, Morozov discloses the one or more second processors are single instruction multiple data type processors (fig. 16; [0056], [0143], [0145]).
Procter, Cardinaux, and Morozov are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Procter, Cardinaux, and Morozov before him or her, to modify the neural network of Procter to include the SIMD processors of Morozov because the processor architecture would facilitate parallel processing.
The suggestion/motivation for doing so would have been to facilitate parallel processing (Morozov: [0145]).
Therefore, it would have been obvious to combine Procter, Cardinaux, and Morozov to obtain the invention as specified in the instant claim.


Response to Arguments
Applicant’s arguments filed 8/1/2022 have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184